EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE

Status of Claims
This communication is in response to applicant’s response submitted November 23, 2021.
Prior to entry of the below examiner’s amendment, claims 1-10 and 21-30 were pending.
Claims 10 and 29 are canceled by examiner’s amendment below. Following entry of the examiner’s amendment, claims 1-9, 21-28, and 30 remain pending and have been examined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment had been received from the applicant’s representative, Yunlai Zha, on December 21, 2021.
The application has been amended as follows: 
Claim 10. 	(Canceled) 	
Claim 29. 	(Canceled)

Reasons for Allowance
Claims 1-9, 21-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 describes a method for consensus verification of blockchain transactions. The claim recites “A method, comprising: receiving, by a first blockchain node, a blockchain transaction request from a client, performing, by the first blockchain node a security verification on the blockchain transaction request, wherein the security verification comprises a verification of whether account addresses of transaction parties involved in the transaction request are legal accounts, and a verification of whether an amount of asset in one or more accounts of a transaction initiating party of the transaction 
Consensus verifications are well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well know that security verifications are performed by blockchain nodes. 
“Mastering Bitcoin”, 2nd Ed., 2015 (Antonopoulos) discloses digital cryptocurrencies. Antonopoulos teaches receiving, by a first blockchain node, a blockchain transaction request from a client; performing, by the first blockchain node a security verification on the blockchain transaction request, wherein the security verification comprises a verification of whether account addresses of transaction parties involved in the transaction request are legal accounts, and a verification of whether an amount of asset in one or more accounts of a transaction initiating party of the transaction request is greater than or equal to a transfer amount of the transaction request; in response to the first blockchain node determining that the blockchain transaction request passes the security verification: storing, by the first blockchain node, the 
The cited references, alone or in combination, do not teach the specific combinations of the consensus verifications of the blockchain transactions as recited in the claims.
The other independent claims 21 and 30 are significantly similar to claim 1. As such, claims 21 and 30 are also allowed. The dependent claims are also allowed for the reasons described above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685